          Case 7:17-cv-01114-RDP Document 153 Filed 02/03/20 Page 1 of 2                               FILED
                                                                                              2020 Feb-03 PM 05:18
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION

MICHAEL W. RONDINI, et al.,                          §
                                                     §
         Plaintiff,                                  §      CASE NO.: 7:17-cv-01114-RDP
                                                     §
vs.                                                  §
                                                     §
TERRY J. BUNN, Jr.,                                  §
                                                     §
         Defendant.                                  §

 PLAINTIFF’S MOTION TO STRIKE SHERIFF RON ABERNATHY’S MOTION AND
                  REQUEST FOR CERTIFIED QUESTION


         COMES NOW, MICHAEL W. RONDINI, the Plaintiff in the above-styled cause, and,

moves to strike SHERIFF RON ABERNATHY’S MOTION AND REQUEST FOR CERTIFIED

QUESTION as grounds for the objections, the Defendant states as follows:


      A. Sheriff Abernathy does not have standing to propose a question to the Alabama

         Supreme Court

         Sheriff Abernathy was dismissed without prejudice as a party to this lawsuit by this

Honorable Court on January 8th, 2018. (Doc. 61) Additionally, the statute of limitation has expired

against Sheriff Abernathy. The claims in the Plaintiff’s lawsuit concerning Sheriff Abernathy (and

other Officers) were Federal claims including: violation of 42 U.S.C. § 1983 abuse of criminal

process, violation of 42 U.S.C. § 1983 - negligent hiring, training and supervision, and violation

of 42 U.S.C. § 1983 – equal protection against investigator Jones and deputy Hastings. (Doc. 7

and Doc. 69). This Honorable Court disposed of the aforementioned Counts pursuant to Federal

                                                1
        Case 7:17-cv-01114-RDP Document 153 Filed 02/03/20 Page 2 of 2



law. (Doc. 61) The purpose of a Certified Question to the Alabama Supreme Court is to determine

issues of State law. ARAP 18(a). Sheriff Abernathy claims he has standing because of a potential

appeal; however, any appeal would pertain to the Federal Claims that the Plaintiff filed. These

claims, standards, and the reasons this Honorable Court dismissed these claims have no relation to

Alabama intentional tort law. Therefore, Sheriff Abernathy has no standing to propose a question

to this Honorable Court.


                                                                          Respectfully submitted,

                                                                            /s/Leroy Maxwell, Jr.
                                                                              Leroy Maxwell, Jr.
                                                                        Attorney for the Plaintiff


OF COUNSEL:
MAXWELL & TILLMAN, LLC
2326 2nd Avenue North
Birmingham, AL 35203
Phone: 205-216-3304
Fax: 205-409-4145
maxwell@mxlawfirm.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, I electronically filed the foregoing Motion to
Strike using the CM/ECF system which will send notification of such filing to all counsel of
record.

Richard E. Smith
CHRISTIAN & SMALL, LLP
502 20th Street North
1800 Financial Center
Birmingham, AL 35203
Phone: 205-795-6588
Fax: 205-328-7234
res@csattorneys.com
                                                                           /s/ Leroy Maxwell, Jr.
                                                                                   OF COUNSEL

                                                2
